Case: 1:14-cv-09465 Document #: 263 Filed: 04/10/19 Page 1 of 1 PageID #:4976

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Murray Rubinstein, et al.
                                  Plaintiff,
v.                                                    Case No.: 1:14−cv−09465
                                                      Honorable Robert M. Dow Jr.
Richard Gonzalez, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 10, 2019:


         MINUTE entry before the Honorable Robert M. Dow, Jr: Parties have advised the
Court that they have reached an agreement in principle to settle this case. Counsel expect
to rile a motion for preliminary approval of the settlement within the next few weeks.
Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
